DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         GARY A. FIORETTI,
                             Appellant,

                                    v.

                      MICHELLE M. FIORETTI,
                            Appellee.

                              No. 4D19-1038

                          [February 6, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samatha Schosberg Feuer, Judge; L.T. Case No.
502017DR009252XXXSB.

  Gary A. Fioretti, Boynton Beach, pro se.

  David E. Williamson, Gainesville, for appellee.

PER CURIAM.

  Affirmed.

WARNER and FORST, JJ., and WALSH, LISA S., Associate Judge., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.